DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Claims 1-3 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “method for assembling prenyl groups onto cyclic dipeptides, comprising using a prenyltransferase for assembling the prenyl groups to Trp- containing cyclic dipeptides” which render the claim vague and indefinite since it is unclear how the prenyltransferase can be used to for assembling prenyl groups without specific method steps including contacting the specific substrate with the prenyltransferase.  Dependent claims 2 and 3 are also rejected because they do not correct the defect.
	Claim 1 recite the phrase “the prenyltransferase comprises an amino acid sequence of SEQ ID NO: 1” which renders the claim vague and indefinite since it is unclear if the prenyltransferase comprises the entire amino acid sequence of SEQ ID NO: 1 or any part of SEQ ID NO: 1.   Dependent claims 2 and 3 are also rejected because they do not correct the defect.    Amending the claim to recite that the prenyltransferase comprises the amino acid sequence of SEQ ID NO: 1 would aid in overcoming the rejection.
	For examination purposes it is assumed that the claims encompass any prenyltransferase comprising any part of SEQ ID NO: 1.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods for assembling prenyl groups onto cyclic dipeptides, comprising using a genus of prenyltransferase for assembling the prenyl groups to Trp- containing cyclic dipeptides; wherein the prenyltransferase comprises any part of the amino acid sequence of SEQ ID NO: 1.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of prenyltransferases comprising any part of the amino acid sequence of SEQ ID NO: 1.
The specification as originally filed does not disclose by actual reduction to practice a representative number of species encompassed by the claimed genus of prenyltransferases comprising any part of the amino acid sequence of SEQ ID NO: 1.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with prenyltransferase activity.  The specification as originally filed does not disclose which amino acids in SEQ ID NO: 1 can be deleted, substituted, inserted or added but still retain prenyltransferase activity. 
 The specification as originally filed only discloses a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 2 encoding a prenyltransferase comprising the amino acid sequence of SEQ ID NO: 1.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods for assembling prenyl groups onto cyclic dipeptides, comprising using a genus of prenyltransferase for assembling the prenyl groups to Trp- containing cyclic dipeptides; wherein the prenyltransferase comprises any part of the amino acid sequence of SEQ ID NO: 1.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.  (Chem Biol. 2015 Dec 17;22(12):1633-42; PTO 892) in view of Accession A0A1I1SD39 (22-NOV-2017; PTO 892), and WO2012152923 (11/15/2012; PTO 892).
As stated above it is assumed that the claims encompass any prenyltransferase comprising any part of SEQ ID NO: 1 by recitation of the phrase “comprises an amino acid sequence of SEQ ID NO: 1”.

Huang et al. teach NzsG phytoene-synthase-like prenyltransferase for neocarazostatin biosynthesis wherein the NzsG phytoene-synthase-like prenyltransferase is a PSL family transferase that transfers DMAPP to precarazostatin, and method comprising contacting NzsG phytoene-synthase-like prenyltransferase with dimethylallyl pyrophosphate (DMAPP) and 4 or 5 (see entire publication especially abstract, scheme 1, and Figures 1-3).

O2012152923 teaches a recombinant prenyltransferase, method for displaying the recombinant prenyltransferase on the surface of a host cell, and method comprising contacting prenyltransferase with dimethylallyl pyrophosphate (DMAPP) and dipeptide including cyclo-L-Trp-L-Pros (see entire publication and claims especially claims 1-9 and page 12, line 21 to page 15, line 4).

Accession A0A1I1SD39 teaches a phytoene synthase (prenyltransferase) comprising a part of the amino acid sequence of SEQ ID NO: 1 (see attached record and alignment). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the method of Huang et al. where the prenyltransferase of Accession A0A1I1SD39 is contacted with DMAPP and cyclic dipeptides as taught by WO2012152923 including cyclo (L-Trp-L-Xaa) wherein Xaa is Val, Pro, Leu, Ile, Ala, Thr, Gln, Phe or Tyr.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain simple and efficient method for assembling prenyl groups onto cyclic dipeptides using a prenyltransferase.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because recombinantly producing prenyltransferase and contacting the prenyltransferase with DMAPP and cyclic dipeptides are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11279918 (03/22/2022; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a prenyltransferase comprising an amino acid sequence of SEQ ID NO: 1; and a method for assembling prenyl groups onto cyclic dipeptides, comprising using a prenyltransferase for assembling the prenyl groups to Trp- containing cyclic dipeptides; wherein the prenyltransferase comprises an amino acid sequence of SEQ ID NO: 1.  Thus, the teachings anticipate the claimed invention.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652